Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,137,187 (Nichols).
In Re claim 1 Nichols discloses a filler unit comprising a container filling valve, the filling valve including a shuttle (27a) movable between an open position (Figure 2) corresponding to a first flow rate through the filling valve, a closed position (Figure 5) corresponding to no flow through the filling valve, and a low flow set point position corresponding to a non-zero second flow rate through the filling valve, wherein the second flow rate is less than the first flow rate (lower flow rate position shown in Figure 3), an actuator comprising a chamber and a barrier coupled to the shuttle, wherein the barrier is movable to alternately increase a volume of the chamber or to decrease the volume of the chamber (piston cylinder 32, Column 3, lines 60-64), a flow path from the chamber (36).
Nichols doesn’t explicitly disclose a control valve positioned in the flow path from the chamber.
The use of a valve to control the flow of fluid to a hydraulic/pneumatic cylinder was old and well known in the art at the effective filing date of the invention. Therefore, it would have been obvious to one of ordinary skill in the art to make use of such a valve to provide a controlling function to the Nichols cylinder.
In Re claim 2 Nichols discloses a second chamber on the other side of the barrier from the first chamber (inherent in the function of pneumatic piston/cylinder 32), wherein the piston moves to increase the size of one chamber while decreasing the size of the other chamber (the chambers being defined as the portions of the cylinder on either side of the piston).
In Re claim 3 Nichols discloses all the limitations, but doesn’t disclose a reservoir. The use of pressure storage tanks in pneumatic control systems was old and well known in the art at the effective filing date of the invention. Therefore, it would have been obvious to one of ordinary skill in the art to make use of such a reservoir connected to the pneumatic control system of Nichols, in order to provide a more even pressure to the piston/cylinder.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of US PGPub 2010/0154920 (Poeschl).
In Re claim 13 Nichols discloses all the limitations, but doesn’t disclose a food grade liquid.
Poeschl discloses a device similar to the Nichols apparatus which is used to fill containers with a food grade liquid (beverage in the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the Nichols apparatus could be used to fill containers with a food grade liquid, in order to provide a food product for sale.
Allowable Subject Matter
Claims 4-12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,735,434 (Rayner) discloses a container filling device which makes use of a piston/cylinder actuator similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753